Exhibit 10.11

EXECUTION COPY

SUPPORT AGREEMENT

SUPPORT AGREEMENT (this “Agreement”), dated as of June 19, 2006, between CDRS
Acquisition LLC, a Delaware limited liability company (“Investor”),
Alberto-Culver Company, a Delaware corporation (“Alberto-Culver”), New Sally
Holdings, Inc., a Delaware corporation and wholly-owned subsidiary of
Alberto-Culver (“New Sally”), and Howard B. Bernick (“Bernick”).

WITNESSETH:

WHEREAS, concurrently herewith, Alberto-Culver, New Aristotle Company, a
Delaware corporation, Sally Holdings, Inc., a Delaware corporation and
wholly-owned subsidiary of Alberto-Culver (“Sally”), New Sally and Investor are
entering into an Investment Agreement, dated as of the date hereof (as amended
in accordance with its terms, the “Investment Agreement”) (All capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Investment Agreement);

WHEREAS, concurrently herewith, Alberto-Culver is entering into the Separation
Agreement, dated as of the date hereof, with the other parties thereto (the
“Separation Agreement”);

WHEREAS, pursuant to the Investment Agreement and the Separation Agreement,
Investor will purchase newly issued shares of New Sally Class A Common Stock
pursuant to the Share Issuance and Alberto-Culver and New Sally will effect the
other Transactions, including the Distributions;

WHEREAS, Bernick owns, beneficially or of record, certain shares of
Alberto-Culver Common Stock (in an amount no less than 592,232 shares) (any such
shares of Alberto-Culver Common Stock and any other shares of Alberto-Culver
Common Stock of which Bernick acquires beneficial or record ownership after the
date hereof and during the term of this Agreement, including all shares of New
Sally Common Stock to be received by Bernick in the Alberto-Culver Merger, are,
for so long as such shares are owned by Bernick, collectively referred to
herein) as the “Bernick Shares”, provided that, for the avoidance of doubt,
after the Closing, Bernick Shares shall mean shares of and equity interests in
New Sally but shall not include any shares of or equity interests in New
Alberto-Culver or any Subsidiary thereof) and certain options to purchase
Alberto-Culver Common Stock (in an amount no less than 1,047,500) (such options
and any other options to purchase Alberto-Culver Common Stock of which Bernick
acquires beneficial or record ownership after the date hereof and until the
Distributions Time (as defined in the Separation Agreement), the “Bernick
Options”);

WHEREAS, as a condition to the willingness of Investor to enter into the
Investment Agreement and to consummate the Share Issuance, Investor has required
that Bernick enter into this Agreement; and



--------------------------------------------------------------------------------

EXECUTION COPY

WHEREAS, in connection with the Transactions, it is the intention of the parties
hereto that Alberto-Culver and New Sally are parties to this Agreement and
beneficiaries of certain of the undertakings of Bernick set forth herein.

NOW, THEREFORE, to induce Investor to enter into, and in consideration of
Investor’s entering into, the Investment Agreement, the parties agree as
follows:

ARTICLE I

Covenants of Bernick

Section 1.01 Voting of Bernick Shares. Until the termination of this Agreement
in accordance with Section 4.01, Bernick agrees as follows:

(a) At any meeting (whether annual or special, and whether or not a reconvened
or adjourned meeting) of stockholders of Alberto-Culver, however called, to vote
upon the Alberto-Culver Transaction Approval or any other transaction
contemplated by the Investment Agreement, or in any other circumstances in which
a vote or other approval with respect to the Alberto-Culver Transaction Approval
or any other transaction contemplated thereby is sought, Bernick shall vote all
of the Bernick Shares over which he has voting control in favor of the
Alberto-Culver Transaction Approval and any other transaction contemplated by
the Investment Agreement, as applicable, and shall vote all of the Bernick
Shares over which he has voting control in favor of any other actions presented
to stockholders of Alberto-Culver that are necessary or desirable in furtherance
of the Alberto-Culver Transaction Approval or any other transactions
contemplated by the Investment Agreement. The agreements set forth in the
immediately preceding sentence shall equally apply if such approvals are sought
by the solicitation of written consents.

(b) At any meeting of stockholders of Alberto-Culver (including a reconvened or
adjourned meeting) or in any other circumstances in which Bernick’s vote,
consent or other approval is sought, Bernick shall vote all of the Bernick
Shares against (i) any Alberto-Culver Acquisition Proposal; or (ii) any
amendment of Alberto-Culver’s certificate of incorporation or bylaws that is
prohibited by the Investment Agreement or any other proposal, action or
transaction involving Alberto-Culver or any of its Subsidiaries, which amendment
or other proposal, action or transaction would reasonably be expected to in any
manner impede, frustrate, prevent or nullify the Investment Agreement, the
Alberto-Culver Transaction Approval, the other Transactions contemplated by the
Investment Agreement or change in any manner the voting rights of any class of
Alberto-Culver capital stock. Bernick further agrees not to commit or agree to
take any action inconsistent with the foregoing.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

(c) Notwithstanding anything to the contrary contained herein, if (i) the Board
of Directors of Alberto-Culver shall not have made the Alberto-Culver
Recommendation or (ii) the Board of Directors of Alberto-Culver or a committee
thereof shall have made a Change in the Alberto-Culver Recommendation (or
resolved or publicly proposed to take any such action described in clause (i) or
(ii) of this paragraph), the obligations of Bernick under Sections 1.01(a) and
(b) shall be suspended until such time, if any, as the Board of Directors of
Alberto-Culver makes the Alberto-Culver Recommendation or reinstates the
Alberto-Culver Recommendation, as the case may be, and, while such obligations
are suspended, Bernick is not bound by such obligations and may take actions
that are inconsistent therewith.

Section 1.02 Restrictions on Voting Arrangements and Transfer. From and after
the date hereof and until the termination of this Agreement pursuant to
Section 4.01, Bernick agrees that he will not (a) except for Permitted Transfers
effected after the Closing, deposit any of the Bernick Shares into a voting
trust, grant any proxies, enter into any voting arrangement or understanding,
whether by proxy, voting agreement or otherwise, with respect to the Bernick
Shares (other than as provided herein), or (b) except for Permitted Transfers
(which Transfers are not restricted hereby), Transfer (or enter into any
agreement, option, understanding, arrangement or “substantial negotiations”
within the meaning of Treasury Regulation §1.355-7(h)(1) and -7(e), or any other
arrangement with respect to the Transfer of) all or any part of the Bernick
Shares, or (c) exercise any Bernick Options prior to the Distributions Time (as
defined in the Separation Agreement) or otherwise directly or indirectly acquire
(or enter into any agreement, option, understanding, arrangement or “substantial
negotiations” within the meaning of Treasury Regulation §1.355-7(h)(1) and
-7(e), or any other arrangement with respect to the acquisition of) any equity
interests in Alberto-Culver (prior to the Closing) or in New Sally (after the
Closing), except where such acquisition would constitute a Permitted Transfer.
For purposes hereof, (i) ”Transfer” means to directly or indirectly: sell, buy,
transfer, exchange, pledge, hypothecate, encumber, assign or otherwise dispose
of (including by gift) or create any derivative or synthetic interest in, or
take any other action treated as a transfer for U.S. federal income tax
purposes, (ii) ”Code” means the Internal Revenue Code of 1986, as amended, and
(iii) ”Permitted Transfer” means any Transfer of Bernick Shares to the extent
that such Transfer (A) results from the death of any individual (including but
not limited to, any pledge, hypothecation, or encumbrance that is part of a
security arrangement in a typical lending transaction, where the arrangement is
subject to commercial conditions and the proceeds of the loan are used directly
or indirectly, in whole or substantial part, to fund costs or expenses that
arose or increased as a result of the death of any individual), (B) is not taken
into account by reason of Section 355(e)(3)(A) of the Code, or (C) is pursuant
to a Buyout Transaction (as defined in the Stockholders Agreement) in which
Investor disposes of some or all of its shares of New Sally Common Stock or
which Investor has initiated and (iv) “Permitted Transferee” means a person to
whom shares of Bernick Shares are Transferred in a Permitted

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

Transfer. Prior to commencing any action discussed in the first sentence of this
Section 1.02, Bernick shall give Investor, Alberto-Culver and New Sally
substantially concurrent written notice of such action (or in the case of a
Transfer resulting from death, as soon as practicable) and all reasonably
relevant details, including the identity of the Transferee, if known. Unless
effected in accordance with and as permitted by this Agreement, no attempted
Transfer, acquisition, deposit or other transaction discussed in the first
sentence of this Section 1.02 shall be recognized or recorded by Alberto-Culver
or New Sally, as the case may be, and Alberto-Culver or New Sally, as the case
may be, shall instruct transfer agents and other third parties not to record or
recognize any such purported transaction and shall recognize no rights of the
purported Transferees or other parties to the purported transaction (provided
that neither Alberto-Culver nor New Sally will issue a blanket stop transfer
instruction); and any such purported transaction shall, to the fullest extent
permitted by law, be null and void ab initio. Notwithstanding anything contained
herein to the contrary, the restrictions in this Agreement shall terminate as to
all Bernick Options and equity interests in Alberto-Culver, New Alberto-Culver
or any Subsidiary thereof on the earlier of (a) the termination of the
Investment Agreement and (b) the Distributions Time (as defined in the
Separation Agreement).

Section 1.03 No Restraint on Officer or Director Action; Etc. Notwithstanding
anything to the contrary herein, Investor hereby acknowledges and agrees that no
provision in this Agreement shall limit or otherwise restrict Bernick with
respect to any act or omission that Bernick may undertake or authorize in his
capacity as a director, officer, trustee or other fiduciary of Alberto-Culver,
any Subsidiary thereof or any foundation or employee benefit plan, including any
vote that Bernick may make as a director of Alberto-Culver with respect to any
matter presented to the Board of Directors of Alberto-Culver. The agreements set
forth herein shall in no way restrict Bernick in the exercise of his duties as a
director, officer, trustee or other fiduciary of Alberto-Culver, any Subsidiary
thereof or any foundation or employee benefit plan. Bernick has executed this
Agreement solely in his capacity as the record and/or beneficial owner of the
Bernick Shares and Bernick Options and no action taken by Bernick in his
capacity as a director, officer, trustee or other fiduciary of Alberto-Culver,
any Subsidiary thereof or any foundation or employee benefit plan shall be
deemed to constitute a breach of any provision of this Agreement.

Section 1.04 Confirmation of Voting. Bernick shall deliver a written notice to
Investor confirming that he has voted or caused to be voted all of the Bernick
Shares in accordance with Section 1.01 at each of the following times: (i) no
later than 5:00 pm, Eastern time, on the day that is two Business Days prior to
the date of the Alberto-Culver Stockholders Meeting and (ii) no later than 2
hours prior to the commencement of the Alberto-Culver Stockholders Meeting (but
nothing contained in this Section 1.04 shall eliminate or limit the right of
Bernick to rescind or change his vote if such action is consistent with
Bernick’s obligations under the other Sections of this Agreement).

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

ARTICLE II

Representations and Warranties of Bernick

Bernick hereby represents and warrants to Investor, Alberto-Culver and New Sally
that as of the date hereof:

Section 2.01 Organization; Authority; Execution and Delivery, Enforceability.
Bernick has the legal capacity to execute and deliver this Agreement and to
consummate the transactions contemplated hereby to be consummated by him. The
execution and delivery by Bernick of this Agreement and the consummation by
Bernick of the transactions contemplated hereby to be consummated by Bernick
have been duly authorized by all necessary action on the part of Bernick.
Bernick has duly executed and delivered this Agreement, and this Agreement
constitutes Bernick’s legal, valid and binding obligation, enforceable against
him in accordance with its terms.

Section 2.02 No Conflicts. The execution and delivery by Bernick of this
Agreement do not, and the consummation by Bernick of the transactions
contemplated hereby to be consummated by Bernick will not, conflict with, or
result in any Violation under, any provision of any Contract to which Bernick is
a party or by which any of his respective properties or assets is bound or
(c) any Applicable Laws applicable to Bernick or his respective properties or
assets.

Section 2.03 Ownership of Shares and Options. (a) Bernick is the beneficial
owner and the owner of record of the Bernick Shares and Bernick Options, free
and clear of any Lien (other than as created by this Agreement), (b) Bernick
does not own, beneficially or of record, any shares of capital stock of
Alberto-Culver or securities convertible into or exchangeable for shares of
capital stock of Alberto-Culver, other than the Bernick Shares and the Bernick
Options, (c) Bernick has the sole right and power to vote and dispose of the
Bernick Shares, (d) there are no Contracts or arrangements of any kind,
contingent or otherwise, obligating Bernick to Transfer, or cause to be
Transferred, any of the Bernick Shares or Bernick Options or to acquire, or
cause to be acquired, any equity interests in Alberto-Culver (prior to the
Closing) or New Sally (after the Closing), and no Person has any contractual or
other right or obligation to purchase or otherwise acquire any Bernick Shares,
in each case other than Permitted Transfers and other Transfers that may occur
after the Termination Time pursuant to the trust instruments of certain trusts,
and, except with respect to Permitted Transfers, Bernick has not entered into an
agreement, understanding, arrangement or “substantial negotiations” (other than
in connection with the Agreement and Plan of Merger, dated as of January 10,
2006, among Alberto-Culver, Sally, Regis Corporation, Roger Merger, Inc. and
Roger Merger Subco LLC) within the meaning of Treasury

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

Regulation §1.355-7(h)(1) in the two year period prior to the date hereof with
respect to any such Transfer or acquisition and (e) none of the Bernick Shares
is subject to any voting trust or other agreement, arrangement or restriction
with respect to the voting of any of the Bernick Shares.

Section 2.04 Reliance. Bernick understands and acknowledges that Investor is
entering into the Investment Agreement in reliance upon such Bernick’s execution
and delivery of this Agreement.

ARTICLE III

Assignment; Third Party Beneficiaries

Section 3.01 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by
Investor, Alberto-Culver or New Sally (whether by operation of Applicable Law or
otherwise) without the prior written consent of the other parties hereto. If any
Bernick Shares are Transferred by Bernick in a Permitted Transfer, the
Transferee will be bound by the terms of this Agreement as are applicable to
Bernick, such Bernick Shares shall remain Bernick Shares and Bernick will
obtain, prior to such Transfer (except for Transfers resulting from death), the
written agreement of such Transferee to be bound by the terms of this Agreement
with respect to such Bernick Shares. Subject to the preceding sentences of this
Section 3.01, this Agreement will be binding upon, inure to the benefit of and
be enforceable by the parties and their respective successors and assigns. This
Agreement (including the documents and instruments referred to herein) is not
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

ARTICLE IV

Termination

Section 4.01 Termination. This Agreement shall terminate, without further
liability or obligation of any party, including liability for damages, (x) with
respect to Sections 1.02 and 3.01, upon the first to occur of (a) the first
anniversary of the Closing Date, (b) any date following the Closing on which
(i) neither Bernick nor any Person whose stock is constructively owned by
Bernick (or who constructively owns any Bernick Shares) pursuant to Treasury
Regulation §1.355-7(h)(8) is a director of New Sally or is otherwise treated as
actively participating in the management or operation of New Sally within the
meaning of Treasury Regulation §1.355-7(h)(3)(i); provided that after the date
of such termination until the first anniversary of the Closing Date neither
Bernick nor any Person whose stock is constructively owned by Bernick (or who
constructively owns any Bernick Shares) pursuant to Treasury Regulation
§1.355-7(h)(8) becomes a director of New Sally or actively participates in the
management or

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

operation of New Sally within the meaning of Treasury Regulation
§1.355-7(h)(3)(i) and (ii) Bernick is not a “ten-percent shareholder” within the
meaning of Treasury Regulation §1.355-7(h)(14), and (c) the termination of the
Investment Agreement and (y) with respect to all other provisions of this
Agreement, upon the first to occur of (a) the Closing Date and (b) the
termination of the Investment Agreement (the time at which the first of such
times/events occurs as to a particular Section of this Agreement, the
“Termination Time” with respect to such Section). Notwithstanding the foregoing,
the provisions of Section 5.02 shall survive termination and no party shall be
relieved of liability for breach by it of any Section hereof prior to the
Termination Time with respect thereto, nor shall termination relieve any party
of liability for breach by it of Section 1.02, 2.03 or 3.01 occurring prior to
the Termination Time with respect thereto. The foregoing is not intended to
preclude any person from becoming a director of New Sally or actively
participating in the management or operation of New Sally within the meaning of
Treasury Regulation §1.355-7(h)(3)(i).

ARTICLE V

General Provisions

Section 5.01 Amendments to this Agreement; Amendments to the Investment
Agreement. No amendment, modification, termination, or waiver of any provision
of this Agreement, and no consent to any departure by Bernick or Investor from
any provision of this Agreement, shall be effective unless it shall be in
writing and signed and delivered by Bernick and Investor and Alberto-Culver and
New Sally, and any waiver shall be effective only in the specific instance and
for the specific purpose for which it is given. Notwithstanding anything to the
contrary in this Agreement, Bernick will not be required to comply with Sections
1.01 or 1.02 of this Agreement if the Investment Agreement is (except in
accordance with the terms of the Investment Agreement (as the same exists on the
date hereof)) amended (or a provision or condition of the Investment Agreement
is waived) without the prior written consent of Bernick and such amendment or
waiver (a) decreases the aggregate purchase price at which the Share Issuance is
to be consummated or the amount of the Cash Distribution and (b) alters or
modifies, or waives compliance with a covenant or condition contained in,
Section 6.2 or 6.15 of the Investment Agreement and has an adverse effect on
Bernick. Notwithstanding anything to the contrary in this Agreement, Bernick
will not be required to comply with Section 1.02 of this Agreement if the
Separation Agreement is amended (or a provision or condition of the Separation
Agreement is waived) without the prior written consent of Bernick and such
amendment or waiver changes the definition or timing of Distributions Time and
has an adverse effect on Bernick.

Section 5.02 Disclosure. Bernick hereby consents to disclosure in the New Sally
Prospectus and the Proxy Statement and in any Schedule 13D (or other filing
required under the Securities Act or the Exchange Act) relating to this
Agreement filed

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

by Investor (including, in each case, all documents and schedules filed with the
SEC) of a general description of ownership of the Bernick Shares and the nature
of the commitments, arrangements and understandings pursuant to this Agreement
and the Stockholders Agreement; provided that, in advance of any such
disclosure, Bernick or his representatives shall be afforded a reasonable
opportunity to review and approve (not to be unreasonably withheld, conditioned
or delayed) such disclosure. Except as otherwise required by Applicable Law, the
NYSE or the SEC, Investor will not make any other disclosures regarding Bernick
in any press release or otherwise without the prior written approval of Bernick
(such approval not to be unreasonably withheld, conditioned or delayed);
provided that, in advance of any such disclosure, Bernick shall be afforded a
reasonable opportunity to review and approve (not to be unreasonably withheld,
conditioned or delayed) such disclosure. Notwithstanding the foregoing, it will
not be unreasonable if Bernick objects to disclosure of his specific name unless
such disclosure is required by Applicable Law, the NYSE or the SEC.

Section 5.03 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) upon confirmation of receipt if delivered by telecopy or
telefacsimile, (c) on the next Business Day following the date of dispatch if
delivered by a recognized next-day courier service or (d) on the date of receipt
if delivered by registered or certified mail, return receipt requested, postage
prepaid to Investor in accordance with Section 9.2 of the Investment Agreement
and (i) to Howard B. Bernick, c/o Michael A. Nemeroff, Vedder Price, 222 North
LaSalle Street, Chicago, IL 60601, Facsimile No.: (312) 609-5005 and (ii) to
Alberto-Culver Company, 2525 Armitage Avenue, Melrose Park, Illinois 60160.

Section 5.04 Interpretation. When a reference is made in this Agreement to
Sections or Articles, such reference shall be to a Section or Article of this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Wherever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

Section 5.05 Waivers. Except as otherwise specifically provided in this
Agreement, no action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement. The waiver by
any party hereto of a breach of any provision contained in this Agreement shall
not operate or be construed as a waiver of any prior or subsequent breach of the
same or any other provision contained in this Agreement.

Section 5.06 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

Section 5.07 No Survival. None of the representations, warranties or covenants
in this Agreement or in any other document delivered pursuant to this Agreement
shall survive the date this Agreement is terminated pursuant to Article IV
(except that the provisions of Section 5.02 shall survive termination and except
as otherwise provided in Section 4.01).

Section 5.08 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware (without regard to the
conflicts of law principles thereof).

Section 5.09 Submission to Jurisdiction; Waivers.

(a) Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement, the transactions contemplated hereby,
any provision hereof, the breach, performance, validity or invalidity hereof or
for recognition and enforcement of any judgment in respect hereof brought by
another party hereto or its successors or permitted assigns may be brought and
determined in any federal or state court located in the State of Delaware, and
each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts.

(b) Each of the parties hereto hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, the transactions contemplated
hereby, any provision hereof or the breach, performance, enforcement, validity
or invalidity hereof, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
lawfully serve process, (ii) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by Applicable Laws, that (A) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(B) the venue of such suit, action or proceeding is improper and (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. EACH PARTY HERETO FURTHER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER, (b) SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (d) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

Section 5.10 Enforcement. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties hereto shall be entitled to pursue specific performance of the terms
hereof, this being in addition to any other remedy to which they are entitled at
law or in equity.

Section 5.11 Entire Agreement. This Agreement embodies the entire agreement and
understanding of Bernick, Alberto-Culver, New Sally and Investor, and supersedes
all prior agreements or understandings, with respect to the subject matter of
this Agreement.

Section 5.12 Fees and Expenses. All costs and expenses incurred in connection
with this Agreement shall be paid by the party incurring such expenses.

Section 5.13 Counterparts; Facsimile. This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart. This Agreement may be executed by facsimile
signatures of the parties hereto.

[SIGNATURE PAGES TO FOLLOW]

 

10



--------------------------------------------------------------------------------

Exhibit A

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties as of the date hereinabove written.

 

CDRS ACQUISITION LLC By:  

/s/ Richard J. Schnall

Name:   Richard J. Schnall Title:   President ALBERTO-CULVER COMPANY By:  

/s/ Gary P. Schmidt

Name:   Gary P. Schmidt Title:  

Senior Vice President, General

Counsel and Secretary

NEW SALLY HOLDINGS, INC. By:  

/s/ Gary P. Schmidt

Name:   Gary P. Schmidt Title:   President

/s/ Howard B. Bernick

Howard B. Bernick

 

A-1